275 F.2d 180
107 U.S.App.D.C. 151
Thelma E. GROSS et al., Appellants,v.ALABAMA FOODS, INC., Appellee.
No. 15336.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 11, 1960.Decided Feb. 4, 1960.

Mr. Arthur L. Willcher, Washington, D.C., with whom Mr. Philip Shinberg, Washington, D.C., was on the brief, for appellants.
Mr. William E. Stewart, Jr., Washington, D.C., with whom Messrs.  Richard W. Galiher and Julian H. Reis, Washington, D.C., were on the brief, for appellee.  Mr. Thomas A. Kieffer, Washington, D.C., also entered an appearance for appellee.
Before EDGERTON, BAZELON, and FAHY, Circuit Judges.
PER CURIAM.


1
The District Court directed a verdict for the defendant in a personal injury suit.  The plaintiff appeals.  A bottle of cleaning fluid was broken in an aisle of defendant's store.  A store manager testified that he promptly picked up the glass, sent for a porter to clean the floor, and stood facing the back of the store 'to try to keep anybody from slipping'.  The plaintiff, a customer, approached the place from the front of the store, slipped in the fluid, fell and was injured.  We think the jury should have been allowed to decide whether the manager was or was not negligent in failing to warn the customer of the danger or guard her against it.


2
Reversed.